DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34, 37-41, and 44-55 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Based on the amendments filed 16 February 2022, a thorough search for prior arts on PE2E database and on domains (NPL-IP.com) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the combined features of receiving a first indication representative of whether at least one wireless local area network access point, determining wireless local area network access point supports cellular wireless local area network aggregation; establishing wireless local area network access point to enable the cellular wireless local area network aggregation, and sending a second indication to the cellular network, the second indication informing the cellular network of an association between the user equipment and the at least one wireless local area network access point, preventing measurement reporting in response to the user equipment not being associated with the at least one wireless local area network access point; and enabling measurement reporting in response to the user equipment being associated with the at least one wireless local area network access point at a time as disclosed by the claimed subject matter of independent claims 34 and 41. By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/BERHANU D BELETE/Examiner, Art Unit 2468      


/KHALED M KASSIM/Primary Examiner, Art Unit 2468